Case 1:20-cv-00590-WS-M Document 6 Filed 12/23/20 Page 1 of 4                 PageID #: 59




               IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION
  ARELIA C. PATTERSON, etc.,       )
                                   )
      Plaintiffs,                  )
                                   )
  v.                               ) CIVIL ACTION 20-0590-WS-M
                                   )
  FRESENIUS KIDNEY CARE USA        )
  MIDTOWN, etc., et al.,           )
                                   )
      Defendants.                  )
                                 ORDER
         This recently removed case is before the Court on its sua sponte review of
  its subject matter jurisdiction. “Courts have an independent obligation to
  determine whether subject-matter jurisdiction exists, even when no party
  challenges it.” Hertz Corp. v. Friend, 559 U.S. 77, 94 (2010). Because, “once a
  federal court determines that it is without subject matter jurisdiction, the court is
  powerless to continue,” it “should inquire into whether it has subject matter
  jurisdiction at the earliest possible stage in the proceedings.” University of South
  Alabama v. American Tobacco Co., 168 F.3d 405, 410 (11th Cir. 1999).
         Removal was accomplished based on diversity of citizenship. The
  complaint, (Doc. 1-1 at 3-10), alleges that, four months ago, the elderly plaintiff
  was injured during a transfer from her wheelchair to a dialysis chair via a Hoyer
  lift. The sling was not completely under the plaintiff’s buttock, causing her to
  slide as she was lifted, and she ended up on the floor. The plaintiff suffered three
  fractures to her right leg. She was admitted to hospital and her leg was placed in a
  cast for a prolonged period, followed by a long-leg splint. The plaintiff
  “experienced and continues to experience severe and significant pain, suffering,
  discomfort, anxiety, and worry, and she will continue to do so into the future.”
  (Id. at 7). The “quality of [the plaintiff’s] life was [and will be] negatively
  affected by her injuries.” (Id.). She has incurred medical bills and other special
Case 1:20-cv-00590-WS-M Document 6 Filed 12/23/20 Page 2 of 4                    PageID #: 60




  damages and is reasonably expected to incur more of the same. She has
  experienced mental anguish, inconvenience, and “setbacks in her overall health
  and well-being.” (Id. at 8-9). The complaint asserts claims for negligence and
  wantonness and seeks compensatory and punitive damages “exceeding the
  minimum jurisdiction[al] threshold of” the state court, (id. at 9), i.e., $10,000.
         Because the plaintiff did not demand a specific sum, the defendant must
  prove by a preponderance of the evidence that that the amount in controversy
  more likely than not exceeds $75,000, exclusive of interest and costs. Roe v.
  Michelin North America, Inc., 613 F.3d 1058, 1061 (11th Cir. 2010). A removing
  defendant may demonstrate that the amount in controversy is facially apparent
  from the complaint itself, or it may offer evidence beyond the pleading to meet its
  burden. Id.
         The defendant asserts that “it is clear from the face of the complaint” that
  the amount in controversy exceeds $75,000, exclusive of interest and costs. To
  support this conclusion, the defendant: lists the complaint’s allegations regarding
  injuries and treatment; stresses the demand for punitive damages; and asserts that
  the complaint demands some third form of damages that is neither compensatory
  nor punitive. (Doc. 1 at 3-4).
         The defendant does not explain what about the plaintiff’s injuries and
  treatment makes it readily apparent that more than $75,000 is in controversy. The
  plaintiff had three fractures, but she did not require surgery, only a cast. She was
  admitted to hospital but, for all that appears, she was released the same day or the
  next. The cast was removed and replaced by a splint, and it is unknown how long
  either the cast or the splint was employed. The plaintiff had medical bills, but the
  amount is unspecified, even generally. The plaintiff’s quality of life has suffered,
  but how or how much is completely unknown.1 Even the allegation of “severe”


         1
           The plaintiff used a wheelchair even before the incident, and it would be
  speculative to imagine what additional limitations were placed on her activities by her leg
  fractures.

                                              2
Case 1:20-cv-00590-WS-M Document 6 Filed 12/23/20 Page 3 of 4               PageID #: 61




  pain is undercut by the allegation that the pain was merely “significant.” (Doc. 1-
  1 at 7).
         The defendant correctly notes that a demand for punitive damages “must be
  considered.” Holley Equipment Co. v. Credit Alliance Corp., 821 F.2d 1531, 1535
  (11th Cir. 1987). “But there is nothing talismanic about such a demand that would
  per se satisfy the amount-in-controversy requirement ….” Thompson v. Ortensie,
  2017 WL 4772741 at *3 (S.D. Ala. 2017). Without “specific facts … to suggest
  that [the defendant’s] alleged actions were or might have been so egregious or
  reprehensible to support a substantial punitive damages demand,” assigning
  significant value to such a demand constitutes “unvarnished conjecture.” Id. The
  defendant points to no such facts, and the complaint is devoid of them.
         The defendant argues that the complaint’s demand for an award “which will
  adequately reflect the enormity of the Defendants’ negligent, reckless, and wanton
  conduct,” (Doc. 1-1 at 10), implicates some third form of damages in addition to
  compensatory and punitive damages. “[E]normity of the offense,” however, is a
  consideration in evaluating the reasonableness of a punitive damages award, e.g.,
  ConAgra, Inc. v. Turner, 776 So. 2d 792, 796-97 (Ala. 2000), not the basis for
  some non-compensatory, non-punitive form of damages. In any event, the
  complaint includes no allegations that could support a non-speculative conclusion
  that the wrong was so enormous as to support a significant award of non-
  compensatory damages, whether punitive or otherwise.
         In Williams v. Best Buy Co., 269 F.3d 1316 (11th Cir. 2001), the Court ruled
  that, where the complaint alleged that the plaintiff tripped over a curb and suffered
  permanent physical and mental injuries, incurred substantial medical expenses,
  suffered lost wages, experienced a diminished earning capacity, and would
  continue to suffer these damages in the future, and where it demanded both
  compensatory and punitive damages, “it is not facially apparent from [the]
  complaint that the amount in controversy exceeds $75,000.” Id. at 1318, 1320.



                                            3
Case 1:20-cv-00590-WS-M Document 6 Filed 12/23/20 Page 4 of 4                PageID #: 62




  The defendant has neither acknowledged Williams nor explained how the amount
  in controversy can be facially apparent here when it was not in Williams.
         While the defendant relies on the “facially apparent” test, it also offers three
  state court jury awards of over $75,000 in cases involving falls from wheelchairs.
  (Doc. 1 at 4). As the Court recently wrote, the Eleventh Circuit has evinced a
  “pronounced skepticism of results in other cases as a means of satisfying a
  removing defendant’s burden of showing that the amount in controversy exceeds
  the jurisdictional amount.” Blount v. Coe Manufacturing Co., 2020 WL 1866190
  at *3 (S.D. Ala. 2020). Sister courts within this Circuit have routinely concluded
  likewise. Id. at *3 n.5. “At least some of the reasons for this judicial skepticism
  are readily apparent. First, many factors influence the award of damages, and
  these factors are ordinarily heavily fact-intensive and thus not reliable indicators
  of results in other cases ….” Id. at *3 (internal quotes omitted). The defendant
  offers no information regarding the three state cases other than the amount of the
  verdict, the body part injured, and an unenlightening statement regarding each fall
  (“from his wheelchair,” “while attempting to stand,” and “from her wheelchair …
  while being transported home in a medical van from her dialysis treatment”). It is
  patently impossible from this minimal treatment to form any non-speculative
  conclusion that the cases involved conduct no more culpable, and damages no
  more extensive, than are alleged in this case.
         The defendant seeks no opportunity to supplement its notice of removal
  with evidence or argument regarding the amount in controversy. Accordingly,
  because the defendant has failed to show by a preponderance of the evidence that
  the amount in controversy more likely than not exceeds $75,000, this action is
  remanded to the Circuit Court of Mobile County.
         DONE and ORDERED this 23rd day of December, 2020.


                                             s/ WILLIAM H. STEELE
                                             UNITED STATES DISTRICT JUDGE


                                            4
